Exhibit 10.2

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (the "AGREEMENT") is made and entered into
as of January 12, 2018, by and among:

 

PEGASUS FUNDING, LLC, a Delaware limited liability company, and each and every
one of its owners, members, officers, directors, managers, employees, agents,
subsidiaries, affiliates, divisions, and their successors, assigns,
beneficiaries, servants, legal representatives, insurers and heirs (herein
referred to as “Pegasus" or the “Company”);

 

ASFI PEGASUS HOLDINGS, LLC, a Delaware limited liability company, and each and
every one of its owners, members, officers, directors, managers, employees,
agents, subsidiaries, affiliates, divisions, and their successors, assigns,
beneficiaries, servants, legal representatives, insurers and heirs (herein
referred to as "ASFI");

 

ASTA FUNDING, INC., a Delaware corporation, and each and every one of its
officers, directors, managers, employees, agents, subsidiaries (including but
not limited to Simia Capital LLC), affiliates, divisions, and their successors,
assigns, beneficiaries, servants, legal representatives, insurers and heirs
(herein referred to as "ASTA");

 

FUND PEGASUS, LLC a Delaware limited liability company, and each and every one
of its owners, members, officers, directors, managers, employees, agents,
subsidiaries, affiliates, divisions, and their successors, assigns,
beneficiaries, servants, legal representatives, insurers and heirs (herein
referred to as "FUND'');

 

PEGASUS LEGAL FUNDING, LLC, a Delaware limited liability company, and each and
every one of its owners, members, officers, directors, managers, employees,
agents, subsidiaries, affiliates, divisions, and their successors, assigns,
beneficiaries, servants, legal representatives, insurers and heirs (herein
referred to as "PLF");

 

MAX ALPEROVICH, on behalf of himself, his agents, representatives, attorneys,
assigns, beneficiaries, heirs, executors, administrators, and anyone who has or
obtains any legal rights or claims through him (herein referred to as
"Alperovich");

 

ALEXANDER KHANAS, on behalf of himself, his agents, representatives, attorneys,
assigns, beneficiaries, heirs, executors, administrators, and anyone who has or
obtains any legal rights or claims through him (herein referred to as "Khanas");

 

LARRY STODDARD, III, improperly named as “Lawrence O. Stoddard, III, Esq.” on
behalf of himself, his agents, representatives, attorneys, assigns,
beneficiaries, heirs, executors, administrators, and anyone who has or obtains
any legal rights or claims through him (herein referred to as “Stoddard”);

 

LOUIS PICCOLO, on behalf of himself, his agents, representatives, attorneys,
assigns, beneficiaries, heirs, executors, administrators, and anyone who has or
obtains any legal rights or claims through him (herein referred to as
“Piccolo”);

 

 

--------------------------------------------------------------------------------

 

 

A.L. PICCOLO & CO., INC. a New York domestic business corporation, and each and
every one of its owners, officers, directors, managers, employees, agents,
subsidiaries, affiliates, divisions, and their successors, assigns,
beneficiaries, servants, legal representatives, insurers and heirs (herein
referred to as "A.L. Piccolo");

 

ASFI, ASTA and FUND are referred to collectively as the “ASTA Parties”;

 

PLF, Alperovich, Khanas and Stoddard are referred to collectively as the “PLF
Parties”;

 

The ASTA Parties, PLF Parties, A.L. Piccolo and Piccolo are referred to
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Pegasus was formed as a limited liability company under the Delaware
Limited Liability Company Act, upon the filing of a Certificate of Formation
with the Department of State of the State of Delaware on September 19, 2011; and

 

WHEREAS, a Limited Liability Company Operating Agreement, effective December 28,
2011 and amended by a Term Sheet dated September 14, 2012, (hereinafter
together, the “Operating Agreement”), was executed by and between, among others,
PLF and ASFI, to define the rights and responsibilities in connection with the
operations of Pegasus; and

 

WHEREAS, Alperovich, Khanas, ASTA, FUND, A.L. Piccolo and Piccolo entered into
the Operating Agreement, joining solely for certain purposes specifically
defined therein; and

 

WHEREAS, contemporaneously with the signing of the Operating Agreement,
Alperovich and Khanas each entered into a Consulting Agreement, effective
December 28, 2011 (hereinafter referred to as the “Consulting Agreements”) with
Pegasus; and

 

WHEREAS, by way of the Operating Agreement, ASFI was granted 800 of the 1,000
ownership units of Pegasus, thereby providing it with an 80% ownership interest
in Pegasus; and

 

WHEREAS, by way of the Operating Agreement, PLF was granted 200 of the 1,000
ownership units of Pegasus, thereby providing it with an 20% ownership interest
in Pegasus; and

 

WHEREAS, by way of the Operating Agreement, a Board of Managers, consisting of
Alperovich, Khanas, Gary Stern and Robert Michel (the latter who was later
replaced by Bruce Foster) was created with each manager possessing one (1) vote;
and

 

WHEREAS, by way of the Operating Agreement, the Board of Managers delegated
certain day-to-day managerial duties to the “Initial Officers” who were defined
as Alperovich and Khanas; and

 

WHEREAS, the purpose of Pegasus was to provide funding for holders of personal
injury claims in consideration of which such funders assigned, on a non-recourse
basis, to Pegasus a portion of any proceeds that may be realized upon the
resolution of such claims (hereinafter referred to as “Claims”), pursuant to the
terms of written purchase agreements; and

 

2

--------------------------------------------------------------------------------

 

 

WHEREAS, the term of the Operating Agreement was for a period of five (5) years
commencing December 28, 2011; and

 

WHEREAS, by way of the Operating Agreement, Pegasus was required to pay A.L.
Piccolo, which is owned and operated by Piccolo, a fee calculated at Three
Hundred Fifty Thousand Dollars ($350,000) per Ten Million Dollars ($10,000,000)
loaned to Pegasus by FUND up to a maximum of Seven Hundred Thousand Dollars
($700,000), which fee is payable over eight years from Pegasus’s operating
expenses during the term of the Operating Agreement and thereafter by PLF and
its affiliates; and

 

WHEREAS, on or about August 21, 2012, Pegasus entered into a five (5) year Lease
(hereinafter referred to as the “Lease”) with Roza 14W LLC for certain office
space located at 14 Wall Street, New York, New York; and

 

WHEREAS, anticipating the end of the term of the Operating Agreement, the
Parties entered into a Term Sheet dated November 7, 2016 (hereinafter referred
to as the “Liquidation Agreement”) to define the rights and responsibilities in
connection with the liquidation of Pegasus’s portfolio of Claims (hereinafter
referred to as the “Portfolio”); and

 

WHEREAS, pursuant to the terms of the Operating Agreement and Liquidation
Agreement, funds collected by Pegasus and the PLF Parties in connection with the
liquidation of the Portfolio were to be deposited into Pegasus’ account
maintained at Chase Bank, NA (“Chase Bank”) ending in 9931 (hereinafter referred
to as the “Collections Account”); and

 

WHEREAS, certain cases in the outstanding Portfolio were funded jointly
(hereinafter “Jointly Funded Cases”) by Pegasus and outside investors
(hereinafter “Non-ASTA Investors”); and

 

WHEREAS, PLF collected certain funds in connection with funding agreements with
Non-ASTA Investors which it also deposited into the Collections Account, said
amount currently equaling $219,702.87 (hereinafter “Non-ASTA Investor Funds”);
and

 

WHEREAS, on or about May 18, 2017, Alperovich and Khanas entered into a five (5)
year First Lease Amendment Agreement (the “Amended Lease”) purportedly on behalf
of Pegasus with Roza 14W LLC for certain office space located at 14 Wall Street,
New York, New York; and

 

WHEREAS, on or about December 19, 2017, PLF entered into a Second Lease
Amendment Agreement (the “Second Amended Lease”) with Roza 14W LLC whereby PLF
was substituted in place of Pegasus as the tenant for certain office space
located at 14 Wall Street, New York, New York; and

 

3

--------------------------------------------------------------------------------

 

 

WHEREAS, the ASTA Parties, individually and derivatively on behalf of Pegasus,
instituted an arbitration proceeding through American Arbitration Association,
Case No. 01-17-0001-9620 (hereinafter referred to as the “Arbitration”) against
the PLF Parties alleging, among other things, breaches of the Operating
Agreement, the Liquidation Agreement and the Consulting Agreements, entitlement
to a writ of attachment, specific performance, fraud, gross negligence,
intentional or criminal misconduct, civil conspiracy, breaches of fiduciary
duty, aiding and abetting breaches of fiduciary duties, unjust enrichment and
constructive trust; and

 

WHEREAS, in the Arbitration the PLF Parties asserted certain counter-claims
against the ASTA Parties alleging, among other things, breaches of the Operating
Agreement and the Liquidation Agreement, breaches of fiduciary duty, fraud,
tortious interference with contract, trademark infringement, false designation
of origin, unfair competition, deceptive trade practices and trademark dilution;
and

 

WHEREAS, during the course of the Arbitration proceedings, an emergency
arbitrator issued an order temporarily restraining (freezing) certain funds in
the Collections Account; and

 

WHEREAS, during the course of the Arbitration proceedings, the Arbitration Panel
issued an order amending the emergency arbitrator’s order although ordering the
continued temporary restraining (freezing) of the Collections Account; and

 

WHEREAS, the Parties seek to resolve any and all claims and/or disputes against
each other, whether or not arising out of, relating to, or in connection with
Pegasus, including any claims and disputes asserted in the Arbitration against
each other, except those claims that are expressly excepted from this Agreement
as more fully described herein; and

 

WHEREAS, as part of the settlement of the Arbitration, Alperovich, Khanas and
PLF wish to sell PLF’s twenty percent (20%) interest in Pegasus to ASFI for a
one-time lump sum payment; and

 

WHEREAS, as part of the sale of PLF’s interest in Pegasus, PLF will forgive and
release any and all claims concerning Pegasus including, but not limited to, any
monies collected from the Portfolio after January 12, 2018; and

 

WHEREAS, the ASTA Parties wish to purchase PLF’s twenty percent (20%) interest
in Pegasus and oversee and handle on an exclusive basis the liquidation of the
Portfolio and the winding down of Pegasus without having to pay any additional
sums to the PLF Parties pursuant to the liquidation budget (the “Liquidation
Budget”) in the Liquidation Agreement or otherwise; and

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and other good and valuable consideration, the Parties, intending to be
legally bound, hereby agree as follows:

 

 

1.

Settlement Terms.

 

 

a.

In consideration of the Parties’ mutual discontinuance of all claims and mutual
release of any and all claims – except for those specifically excluded, as set
forth herein below, PLF shall sell its 200 ownership units of Pegasus (20%
interest) to ASFI for the sum of One Million Eight Hundred Thousand Dollars
($1,800,000.00) (hereinafter referred to as the “Purchase Amount”) to be paid at
a closing (the “Closing”) pursuant to the terms and conditions contained in the
Membership Interest Purchase Agreement being executed contemporaneously herewith
and incorporated herein by reference.

 

4

--------------------------------------------------------------------------------

 

 

 

b.

The PLF Parties shall relinquish, release and discharge any and all claims that
refer or relate to, or arise out of concern, Pegasus including, but not limited
to, the Portfolio, the Operating Agreement and/or Liquidation Agreement, the
liquidation of the Portfolio, the Liquidation Budget or the winding down of the
Company.

 

 

c.

The ASTA Parties agree to pay the PLF the amount of $219,702.87 representing
Non-ASTA Investor Funds. PLF shall then immediately pay said funds to the
Non-ASTA investors.

 

 

d.

The ASTA Parties agree that, upon their collection of funds in the outstanding
Portfolio relating to Jointly Funded Cases, the ASTA Parties shall only retain
their pro rata shares of principal and profit (as defined in the Operating
Agreement and Liquidation Agreement) and shall immediately (within 48 hours of
receipt, as long as check clears) pay PLF the Non-ASTA investor’s pro rata share
of principal and interest which PLF, Alperovich and Khanas shall then
immediately pay to the Non-ASTA investors. With respect to Jointly Funded Case
with Golden Pear Funding II, LLC (“Golden Pear”) or any related Golden Pear
company, PLF, Alperovich and Khanas agree to deposit all payments received on
matters jointly funded with Golden Pear into a PLF bank account. The ASTA
Parties agree to cooperate in all respects with the collection and payment to
PLF of any funds payable to Non-ASTA investors on jointly funded cases. The ASTA
Parties shall not be permitted to consent to accept a reduction (an amount less
than the amount contractually due to the funding parties) on any Jointly Funded
Case with Golden Pear without the express written consent of the PLF Parties
acting in good faith. With respect to Jointly Funded Cases with any non-Golden
Pear investor, the ASTA Parties, acting in good faith, shall use their best
efforts to obtain the consent of the PLF Parties for any reduction. The ASTA
Parties agree that their failure to pay PLF the non-ASTA Investor’s pro rata
share on any Jointly Funded Case within forty-eight (48) hours of collection by
the ASTA Parties shall be deemed a material breach of this Agreement. Attached
hereto as Exhibit “A” is a list of all Jointly Funded Cases.

 

 

e.

On a mutually agreeable date and time no later than January 25, 2018,
Alperovich, Khanas and the CFO of PLF, Stanley DiCicco (“DiCicco”), shall speak
to the outside accountants for ASTA, Eisner Amper, concerning any relevant
matters related to ASTA’s 2017 year and financial statements. The ASTA Parties
agree to direct Eisner Amper to make its representatives available to speak to
Alperovich, Khanas and DiCicco on or before January 25, 2018. The Parties agree
that, in the event the settlement is not finalized and this matter proceeds
further in the Arbitration, any conversations between Alperovich, Khanas and
DiCicco and Eisner Amper’s representatives shall not be admissible or otherwise
referred to or relied upon by the Parties for purposes of the Arbitration or any
other legal proceeding.

 

5

--------------------------------------------------------------------------------

 

 

 

f.

PLF, Alperovich and Khanas agree to immediately turn over to the ASTA Parties,
upon Closing, Pegasus property including, but not limited to, all client files
in both electronic and hard copy, the master list, documents, files, records,
and CSU Software (Track Cases) login and agreements pertaining to the Portfolio,
including copies of PLF co-funded cases

 

 

g.

For a period of forty-five (45) days after the Closing PLF, Alperovich and
Khanas shall cooperate (and use their best efforts to have the present PLF
employees to cooperate) with the ASTA Parties and execute such instruments or
documents and take such other actions as may reasonably be requested from time
to time in order to carry out the transition of the liquidation of the Portfolio
from PLF to the ASTA Parties.

 

 

h.

Within ten (10) days of the Closing the ASTA Parties shall formally change the
Company’s name from Pegasus to another name without the word “Pegasus” included
in such new name and shall forever cease and desist using the name “Pegasus” and
the Pegasus/PLF logo, trademark, goodwill, phone number and website in
connection with the Company or any other business whatsoever. Any license
granted to the ASTA Parties previously by PLF, Alperovich and/or Khanas were
revoked pursuant to paragraph 10 of the Liquidation Agreement. Any other
licenses granted – actually or by implication - with respect to the Pegasus,
name, marks, logos, websites, goodwill and phone number are fully revoked in
their entirety as of ten (10) days after the Closing date. The ASTA Parties,
Pegasus and their successors in interests agree to indemnify and hold harmless
the PLF Parties, including legal fees, against any and all claims based upon,
arising out of, or in any way connected with the ASTA Parties’ use of the
Pegasus names, logo, trademark, goodwill, phone number and website at any time
after the Closing.

 

 

i.

PLF, Alperovich and Khanas agree that all monies collected or received by them
on or after January 12, 2018 related to the Portfolio belong to ASFI, and the
PLF Parties hereby further agree to immediately turn over and pay to ASFI any
and all of said monies. In the event PLF, Alperovich or Khanas collect monies
related to the Portfolio on or after January 12, 2018 and such monies include
funds from Jointly Funded Cases, upon the funds being turned over to ASFI
pursuant to this paragraph, ASFI agrees to disburse said funds pursuant to
paragraph 1(d) above. PLF, Alperovich and Khanas agree that their failure to pay
ASFI said funds within ten (10) days of receipt shall be deemed to be a material
breach of this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

 

j.

PLF, Alperovich and Khanas shall be solely responsible for the payment of wages,
compensation and benefits due to anyone employed or retained by PLF. This
section shall not apply to any attorneys retained with respect to the collection
of the Pegasus Portfolio. Pegasus, it successors and permitted assigns shall be
responsible for all legal fees, including contingency fees, payable now, or in
the future with respect to law firms retained in connection with the collection
of the Portfolio, and/or day-to-day operations. Upon Closing Stoddard shall
contact all retained law firms and advise them that Pegasus in now owned by ASFI
and that ASFI or the ASTA Parties shall be contacted for all future inquires and
decisions related to such representation and that any new work shall be approved
by ASFI or the ASTA Parties. The PLF Parties also agree, if requested by the
ASTA Parties, to sign any letters within three business days of receipt that the
ASTA Parties believe may be needed to inform attorneys and/or litigants that,
among other things, the ASTA Parties are authorized to receive collections on
the Portfolio and/or to negotiate settlements. Should Alperovich and/or Khanas
be asked by an attorney for a litigant, or by a litigant, about the ASTA
Parties, they shall indicate that ASFI owns Pegasus, or its successor in name
and/or interest (“Newco”) and that any money owed to Pegasus concerning the
Portfolio shall be sent to Pegasus or Newco. Neither Alperovich nor Khanas shall
negotiate with any attorney or litigant concerning any sums due Pegasus or Newco
and shall not discuss whether the ASTA Parties will accept less that what may be
due or owing by a litigant to Pegasus or Newco, unless requested by Pegasus,
Newco or the ASTA Parties.

 

 

k.

The ASTA Parties agree to pay A.L. Piccolo the remaining portion of the fee due
and owing to it, which the PLF Parties represent to be $66,725.10.

 

 

l.

PLF, Alperovich and Khanas shall cooperate (and use their best efforts to have
the present PLF employees to cooperate) with the ASTA Parties and Chase Bank to
promptly effectuate the unfreezing of the Collections Account. This includes,
but is not necessarily limited to, the PLF, Alperovich and Khanas’ execution of
a letter to Chase Bank in the form annexed hereto as Exhibit “B”, authorizing
the immediate release of all monies in the Collections Account (and all other
Chase accounts on the name of Pegasus) to the ASTA Parties. All monies in the
Collections Account and in any other Pegasus account as of the close of business
on January 12, 2018 and thereafter, other than any Non-ASTA Investor Funds,
shall belong to ASFI.

 

 

 

m.

Alperovich and Khanas agree to execute simultaneously herewith written
resignations in the form as annexed hereto as Exhibit “C”, with respect to their
positions with Pegasus including, but not limited to, their positions as
Executive Vice Presidents and Board of Manager Members accounts and agree that
they will not hold themselves out, directly or indirectly, as an agent of the
ASTA Parties. The Parties agree to their removal as signatories from any Pegasus
Funding, LLC bank account and, within ten (10) days after the Closing or as soon
as Chase releases all funds in the Chase Collections Account to the ASTA
Parties, the ASTA Parties shall transfer all funds out of and close all Pegasus
Funding, LLC bank accounts and provide the PLF Parties with proof of such
closures. The ASTA Parties are hereby permitted to use the name Pegasus Funding
as “d/b/a” (doing business as) but only in connection with bank deposits
required to be made in connection with the liquidation of the Portfolio. The
ASTA Parties, their successors and assigns, agree to indemnify and hold harmless
the PLF Parties post-closing, including legal fees, against any and all claims
based upon, arising out of, or in any way connected with the post-closing use of
the Pegasus name by the ASTA Parties or their successors or assigns.

 

7

--------------------------------------------------------------------------------

 

 

 

n.

This paragraph shall not apply to any account in the name of Pegasus Legal
Funding, LLC.

 

 

o.

The PLF, Alperovich and Khanas are responsible for the Lease and shall jointly,
severally and individually, indemnify Pegasus and the ASTA Parties from any and
all claims, demands, liabilities, obligations that are or may be asserted by
Roza 14W LLC and/or any other party relating to the Lease and Amended Lease.

 

 

2.

Performance under this Agreement.

 

 

a.

On or before 5:00 p.m. on January 12, 2018 the PLF Parties or their
representative shall:

 

 

(i)

Deliver to Mandelbaum Salsburg, P.C. (“MS”) a letter in the form as annexed
hereto as Exhibit “B” directing Chase to the release of all of said funds;

 

 

(ii)

Deliver to MS the written resignations in the form as annexed hereto as Exhibit
“C”;

 

 

(iii)

Execute and deliver to MS this Agreement;

 

 

(iv)

Execute and deliver to MS the Membership Interest Purchase Agreement;

 

 

(v)

Execute and deliver to MS a stipulation of dismissal discontinuing the
Arbitration and all counterclaims asserted therein with prejudice and without
costs.

 

 

 

b.

On or before 5:00 p.m. on January 12, 2018 the ASTA Parties or their
representative shall:

 

 

(i)

Pay the Purchase Amount in the sum of One Million Eight Hundred Thousand Dollars
($1,800,000.00) to PLF by wire transfer to PLF in accordance with the wire
instructions attached hereto as Exhibit “D”;

 

 

(ii)

Pay Non-ASTA Investor Funds in the sum of Two-Hundred Nineteen Thousand Seven
Hundred two ($219,702.87) Dollars and Eighty-Seven Cents to PLF by wire in
accordance with the wire instructions attached hereto as Exhibit “D”;

 

 

(iii)

Execute and deliver to Cullen and Dykman, LLP (“C&D”) this Agreement;

 

8

--------------------------------------------------------------------------------

 

 

 

(iv)

Execute and deliver to C&D the Membership Interest Purchase Agreement;

 

 

(v)

Execute and deliver to C&D a stipulation of dismissal discontinuing the
Arbitration and all claims asserted therein against the PLF Parties with
prejudice and without costs.

 

 

 

3.

Mutual Releases.

 

 

a.

Release by Pegasus, the ASTA Parties and Piccolo. Subject to the conditions set
forth in Paragraphs 1 and 2 hereof, Pegasus, ASFI, ASTA, FUND, A. L. Piccolo and
Piccolo irrevocably and unconditionally waive, release and forever discharge
PLF, Alperovich, Khanas and Stoddard and their affiliates, employees, officers,
directors, members, agents, partners, sureties, shareholders and subsidiaries,
from any and all causes of action, manner of promises, administrative, civil
and/or criminal complaints, actions, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, judgments, extents, executions,
grievances, liabilities, obligations, damages, claims and demands, in law,
admiralty or equity including, but not limited to claims for breaches of the
Operating Agreement, the Liquidation Agreement and/or the Consulting Agreements,
writ of attachment, specific performance, fraud, gross negligence, intentional
or criminal misconduct, civil conspiracy, breaches of fiduciary duty, aiding and
abetting breaches of fiduciary duties, unjust enrichment, constructive trust,
failure to pay overhead advances, failure to write down or write off funded
cases, improperly entering into lease agreements, misappropriation of funds,
improper loans taken, and failure to pay notes or debts payable, whether known
or unknown, suspected or unsuspected, fixed or contingent, apparent or
concealed, accrued or unaccrued, which Pegasus, ASFI, ASTA and FUND, their
successors and/or assigns ever had, now have or hereafter can, shall or may
have, for, upon, or by reason of any matter, cause or thing from the beginning
of the world to the date of this Release; provided, however, that
notwithstanding the foregoing, this Release does not apply to enforcement of any
claims of any terms and/or conditions of this Agreement. Notwithstanding the
above, in the event the ASTA Parties, Simia and/or their successors in interest
are required by a judge, jury and/or arbitrator to pay damages in any legal
proceeding for the acts, omissions and/or negligence of any of the PLF Parties
occurring prior to the Closing date in connection with the Portfolio, the PLF
Parties shall be responsible for their proportionate share of any such damages
found specifically to be related to the acts, omissions or negligence of the PLF
Parties occurring prior to the Closing date.

 

9

--------------------------------------------------------------------------------

 

 

 

b.

Release by the PLF Parties. Subject to the conditions set forth in Paragraphs 1
and 2 hereof, PLF, Alperovich, Khanas and Stoddard irrevocably and
unconditionally waive, release and forever discharge Pegasus, ASFI, ASTA, FUND ,
A.L. Piccolo and Piccolo and their affiliates, employees, officers, directors,
members, agents, partners, sureties, shareholders and subsidiaries, from any and
all causes of action, manner of promises, administrative, civil and/or criminal
complaints, actions, suits, debts, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, judgments, extents, executions, grievances, liabilities,
obligations, damages, claims and demands, in law, admiralty or equity,
including, but not limited to, claims for breach of the Operating Agreement,
Liquidation Agreement and/or the Consulting Agreements, breach of fiduciary
duty, unjust enrichment, malicious prosecution, abuse of process, tortious
interference with contract or prospective economic advantage, trademark
infringement, false designation of origin, unfair competition, trade libel,
defamation, deceptive trade practices, trademark dilution whether known or
unknown, suspected or unsuspected, fixed or contingent, apparent or concealed,
accrued or unaccrued, which PLF, Alperovich, Khanas and Stoddard, their
successors and/or assigns ever had, now have or hereafter can, shall or may
have, for, upon, or by reason of any matter, cause or thing from the beginning
of the world to the date of this Release; provided, however, that
notwithstanding the foregoing, this Release does not apply to enforcement of any
claims regarding breach of any terms and/or conditions of this Agreement.

 

 

4.

Confidentiality. Each Party shall keep all of the terms of this Agreement
confidential and shall not disclose such terms to or discuss them with any third
party (other than on a confidential and need to know basis with such party’s
counsel, governing board, insurers or financial advisors) without the prior
written consent of the other Parties, except as required by applicable law,
applicable financing agreements, including applicable securities laws, or court
order or subpoena or except as necessary to enforce such Party’s rights under
this Agreement. The parties agree to provide written notice to the other Parties
of any court order or subpoena compelling the production of this Agreement
within two (2) business days of said subpoena or court order being received. In
the event either party receives notice of a requirement or request of a
governmental agency or court of competent jurisdiction for disclosure, then the
party receiving such notice shall provide sufficient notice to the other to
permit such other party to seek an appropriate protective order or exemption
from such requirement or request at its expense.

 

 

5.

Non-Disparagement/Non-Solicitation. At all times after the date hereof, each
Party agrees that he or it: (a) shall not (and shall not encourage or induce
others to), in any manner, directly or indirectly, disparage or criticize any
other Party; (b) will not engage in any conduct or communication (whether oral
or written, and whether or not such communications would constitute legal
slander or libel) that is, or is intended to be, negative or derogatory about
any other Party; and (c) will not otherwise do or say anything that could damage
or cause to discredit in any way any Party or disparage or defame any Party or
their management, operations, or practices. The ASTA Parties, their agents,
officers, servants, employees shall not (and shall not encourage or induce
others to) employ, attempt to employ or solicit any current or former employee
of any PLF Party on behalf of the ASTA Parties or any other business enterprise.
The ASTA Parties, their agents, officers, servants, and employees shall not (and
shall not encourage or induce others to) to induce any employee or independent
contractor associated with the PLF Parties to terminate or breach an employment,
contractual or other relationship with the PLF Parties.

 

10

--------------------------------------------------------------------------------

 

 

 

6.

Attorneys’ Fees/Costs. Each Party shall pay its or his own attorneys’ fees and
costs (including, but not limited to the fees of any Arbitrator and the AAA
Arbitration costs and fees) in connection with but not limited to the
Arbitration, the action brought under index number 652435/17 before the New York
Supreme Court, New York County, the action brought under docket number C-94-17
before the New Jersey Superior Court, Chancery Division, Bergen County, the
action brought under index number 652355/14 before the New York Supreme Court,
New York County, a previous AAA Arbitration filed but not pursued by the ASTA
Parties, or any other action or arbitration filed by or against the Parties by
another Party, or the negotiation of this Agreement and the preparation, review
and revision of any documents necessary to effectuate this settlement.

 

 

7.

Ownership of Claims. Each Party represents and warrants to the other Party that
they have not transferred or assigned, or purported to transfer or assign, any
claim to any person or entity. Each Party further agrees to indemnify and hold
harmless the other Parties, including legal fees, against any and all claims
based upon, arising out of, or in any way connected with a breach of the
foregoing representation.

 

 

8.

Dismissal of the Arbitration. Each Party hereto shall promptly file with the
American Arbitration Association a Stipulation of Dismissal with prejudice and
shall take all necessary steps to cause the Arbitration to be dismissed with
prejudice and agrees not to refile either the Arbitration or otherwise pursue
any of the claims asserted therein against any Party without costs.

 

 

9.

Other Proceedings. The Parties represent and warrant that, other than this
Arbitration, there are no pending claims against any other Party and know of no
claims filed by their affiliates, subsidiaries, shareholders, employees,
officers, directors, members, contractors, subcontractors or on their behalf
against another Party hereto in any court, arbitration, or in any other forum.
Should there be any other pending claims, the Party asserting those claims
promptly shall take all necessary steps to dismiss those claims with prejudice.

 

 

10.

Authority. The execution, delivery and performance of this Agreement by each
Party hereto is within its corporate or partnership, as applicable, powers, have
been duly authorized by all necessary corporate or partnership action, and do
not and will not (a) require any governing or governmental consent or approval,
which has not been obtained, (b) contravene its organizational documents, or (c)
violate applicable law.

 

 

11.

Further Assurances. The Parties hereto agree to execute such other documents and
to take such other action as may be reasonably necessary to further the purposes
of this Agreement.

 

11

--------------------------------------------------------------------------------

 

 

 

12.

Tax Consequences/Tax Indemnity. The Parties acknowledge that they are solely
responsible for the payment of any and all federal, state, city or local taxes
which might be due and owing by them as a result of any term contained in this
Agreement. The Parties acknowledge that no tax advice has been offered or given
by any Party, their attorneys, agents, or any other representatives, in the
course of these negotiations, and each Party is relying upon the advice of its
own tax consultant with regard to any tax consequences that may arise as a
result of the execution of this Agreement. The ASTA Parties shall indemnify and
hold the PLF Parties harmless from any and all financial responsibility or sums
found to be due as a result of collection on funded cases previously
written-off, written-down or booked as a loss by the PLF Parties prior to the
Closing.

 

 

13.

Governing Law and Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York without giving
effect to doctrines relating to conflicts of laws. Any action seeking
enforcement of this Agreement and any claims alleging the breach of any terms
and/or conditions of this Agreement or arising out of or relating to this
Agreement shall be commenced in the Supreme Court of the State of New York, New
York County.

 

 

14.

Amendments; Waivers. This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by each of the Parties affected
thereby. No failure to exercise, and no delay in exercising, any right, remedy,
or power under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power under this Agreement
preclude any other or further exercise thereof, or the exercise of any other
right, remedy, or power provided herein or by law or in equity.

 

 

15.

Headings. The titles of paragraphs in this Agreement are for convenience only,
are not definitive, and shall not be considered or referred to in resolving
questions of interpretation or construction.

 

 

16.

Remedies. The Parties acknowledge and agree that a breach of this Agreement may
not be adequately compensable by money damages alone and that a breach may cause
the non-breaching Party or Parties irreparable injury for which the
non-breaching Party or Parties shall be entitled to all equitable remedies,
including a temporary restraining order, preliminary injunction and permanent
injunction, without the necessity of posting a bond, in addition to an award of
monetary damages upon a finding of a breach by a judge or jury.

 

 

17.

Construction. This Agreement will be binding upon and inure to the benefit of
the Parties and their respective successors (whether by consolidation, merger or
otherwise) and permitted assigns. This Agreement shall be construed without
regard to any presumption or other rule requiring construction against the Party
causing this Agreement to be drafted. All terms and words used in this
Agreement, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

 

12

--------------------------------------------------------------------------------

 

 

 

18.

Non-Admission of Liability. By execution of this Agreement, each Party
specifically denies any wrongdoing as to the other Party, and specifically
disclaims any violation of any law, contract, agreement, public policy, or the
commission of any tort.

 

 

19.

Voluntary Agreement. The Parties further represent and declare that they have
carefully read this Agreement and know the contents hereof and that they sign
the Agreement freely and voluntarily.

 

 

20.

Representation by Counsel. Each Party acknowledges and warrants that he or it
has been represented by counsel of his or its own choice throughout all
negotiations which preceded the execution of this Agreement. Each Party has read
this entire Agreement and, to the extent necessary, had it explained by his or
its attorney.

 

 

21.

Counterparts. If this Agreement is executed in counterparts, each counterpart
shall be deemed an original and all counterparts so executed shall constitute
one Agreement binding on all of the Parties hereto, notwithstanding that all of
the Parties are not signatory to the same counterpart. This Agreement may be
executed by original or facsimile signature, each of which shall be equally
binding.

 

 

22.

Entire Agreement. All agreements, covenants, representations and warranties,
express or implied, oral or written, of the Parties hereto concerning the
subject matter hereof are contained herein or in the Member Interest Purchase
Agreement executed simultaneously herewith. No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by any Party hereto to any other Party concerning the subject matter
hereof. All other prior and contemporaneous conversations, negotiations,
possible and alleged agreements, representations, covenants and warranties
concerning the subject matter hereof are merged herein.

 

 

THE NEXT PAGE IS THE SIGNATURE PAGE

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Settlement
Agreement and Release as of the day and year first above written.

 

 

PEGASUS FUNDING, LLC

 

By:  /s/ Bruce R. Foster      Name: Bruce R. Foster        Title: CFO   

 

 

 

 

On this 12th day of January , 2018, before me personally came Bruce Foster, to
me known, being by me duly sworn did depose and say that he resides at New
Jersey, he is one of the members of PEGASUS FUNDING, LLC, described in and who
executed the foregoing instrument; that he knows the seal of said LLC; that one
of the seals affixed to said instrument is such seal; that it was so affixed by
order of the Board of Managers of said LLC; and that he signed his name thereto
by like order.

 

 

 

 

/s/ Susan Kohn

 

 

 

Notary

 

 

14

--------------------------------------------------------------------------------

 

 

ASFI PEGASUS HOLDINGS, LLC

 

 

 

By: 

/s/ Gary Stern    

Name:

Gary Stern

   

Title:

President & CEO

 

 

 

 

On this 12th day of January , 2018 before me personally came Gary Stern, to me
known, being by me duly sworn did depose and say that he resides at
________________________, he is one of the members of ASFI PEGASUS HOLDINGS,
LLC, described in and who executed the foregoing instrument; that he knows the
seal of said LLC; that one of the seals affixed to said instrument is such seal;
that it was so affixed by order of the Board of Managers of said LLC; and that
he signed his name thereto by like order.

 

 

 

/s/ Arline Glover

 

 

 

Notary

 

 

 

15

--------------------------------------------------------------------------------

 

 

ASTA FUNDING, INC.

 

 

 

By: 

/s/ Gary Stern

   

Name:

Gary Stern

   

Title:

Chairman, President & CEO  

 

 

 

 

On this 12th day of January , 2018, before me personally came Gary Stern, to me
known, being by me duly sworn did depose and say that he resides at
________________________, he is one of the members of ASTA FUNDING, INC.,
described in and who executed the foregoing instrument; that he knows the seal
of said corporation; that one of the seals affixed to said instrument is such
seal; that it was so affixed by order of the directors of said corporation; and
that he signed his name thereto by like order.

 

 

 

/s/ Arline Glover

 

 

 

Notary

 

 

 

16

--------------------------------------------------------------------------------

 

 

FUND PEGASUS, LLC

 

 

 

By: 

/s/ Gary Stern

   

Name:

Gary Stern

   

Title:

President & CEO

                 

 

 

 

On this 12th day of January , 2018, before me personally came Gary Stern, to me
known, being by me duly sworn did depose and say that he resides at
________________________, he is one of the members of FUND PEGASUS, LLC,
described in and who executed the foregoing instrument; that he knows the seal
of said LLC; that one of the seals affixed to said instrument is such seal; that
it was so affixed by order of the Board of Managers of said LLC; and that he
signed his name thereto by like order.

 

 

 

/s/ Arline Glover 

 

 

 

Notary

 

 

17

--------------------------------------------------------------------------------

 

 

PEGASUS LEGAL FUNDING, LLC

 

 

 

By: 

/s/ Alexander Khanas  

   

Name:

Alexander Khanas

   

Title:

Member

 

 

 

 

 

On this 12th day of January , 2018, before me personally came Alexander Khanas,
to me known, being by me duly sworn did depose and say that he resides at New
York, he is one of the members of PEGASUS LEGAL FUNDING, LLC, described in and
who executed the foregoing instrument; that he knows the seal of said LLC; that
one of the seals affixed to said instrument is such seal; that it was so affixed
by order of the Board of Managers of said LLC; and that he signed his name
thereto by like order.

 

 

 

/s/ Elizabeth A. Bames 

 

 

 

 Notary

 

 

18

--------------------------------------------------------------------------------

 

 

/s/ Max Alperovich                 

MAX ALPEROVICH

 

 

Sworn to before me this

12th day of January , 2018

 

 

/s/ Elizabeth A. Bames                   

Notary

 

19

--------------------------------------------------------------------------------

 

 

/s/ Alex Khanas                 

ALEX KHANAS

 

 

Sworn to before me this

12th day of January , 2018

 

 

/s/ Elizabeth A. Bames                

Notary

 

20

--------------------------------------------------------------------------------

 

 

/s/ Larry Stoddard, III                   

LARRY STODDARD, III

 

 

Sworn to before me this

12 day of January , 2018

 

 

/s/ Stephanie Sicora (Stoddard)

Notary

 

21

--------------------------------------------------------------------------------

 

 

/s/ Louis Piccolo                       

LOUIS PICCOLO

 

 

Sworn to before me this

12 day of January , 2018

 

 

/s/ Gudrun M. Harris                  

Notary

 

22

--------------------------------------------------------------------------------

 

 

A.L. PICCOLO & CO., INC.

 

 

 

By: 

/s/ Louis A. Piccolo    

Name:

Louis A. Piccolo    

Title:

Owner & CEO  

 

 

 

 

STATE OF NJ                       )   ) ss.: COUNTY OF Hudson            )

                     

On this __ day of January , 2018, before me personally came Lou Piccolo, to me
known, being by me duly sworn did depose and say that he resides at
________________________, he is one of the members of A.L. PICCOLO & CO., INC.,
described in and who executed the foregoing instrument; that he knows the seal
of said corporation; that one of the seals affixed to said instrument is such
seal; that it was so affixed by order of the directors of said corporation; and
that he signed his name thereto by like order.

 

 

 

/s/ Gudrun M. Harris

 

 

 

 Notary

 

 

 

 

 

 

23

 